Citation Nr: 1316821	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-36 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite in both hands.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 RO decision by which the RO reopened and then denied a previously-denied claim of service connection for frostbite residuals of both hands.

In a December 2012 rating decision, the Board reopened the claim of entitlement to service connection for residuals of frostbite of both hands; the Board then remanded the claim for further development of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As stated, the Board remanded the claim for further development of the evidence in December 2012.  The Board must ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In December 2012, the Board asked, in pertinent part, that a VA examination be conducted in order to determine whether the Veteran was suffering from any residuals of frostbite to the hands.  The Board also asked whether the Veteran's 1963 frostbite aggravated or accelerated the disease changes subsequently caused by diabetes and/or vascular disease, and, to the extent possible, the examiner was to state the contribution of each etiological factor toward the Veteran's current state.  A complete rationale for all opinions and conclusions was to be provided.

The Veteran was afforded a VA medical examination in January 2013.  The VA examiner did not enumerate any current residuals of frostbite.  The examiner, however, did not indicate whether the Veteran's 1963 frostbite aggravated or accelerated the disease changes caused by diabetes and/or vascular disease, and, to the extent possible, the contribution of each etiological factor toward the Veteran's current state.  As well, at the conclusion of the neurological portion of the examination, the examiner asserted that "the above mentioned conditions [were] not associated with military service."  He provided no rationale.  

Because the examination instructions provided by the Board in December 2012 were not followed as directed, the RO/AMC must contact the VA physician who authored the January 2013 examination and ask that he respond to all questions asked and to provide the requisite rationales.  In the event that the January 2013 VA examiner is not available, a new VA examination must be scheduled.  The examination instructions are contained in the second paragraph below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:


1.  The January 2013 VA examiner should review the examination instructions (set forth below) and answer all of the questions posed while providing a rationale for all opinions and conclusions.  

2.  In the event that the January 2013 VA examiner is unavailable, the Veteran should be afforded another VA neurological examination, by a physician with appropriate expertise, to determine whether he has any current residuals from the frostbite he sustained during service. The physician is requested to review the records obtained pursuant to the above request, the Veteran's service treatment records, and to examine and interview the Veteran himself, so as to determine a timeline for the various disease processes affecting his hands, and then to form an opinion as to whether it is more, less, or equally likely that the Veteran has current residuals of the 1963 frostbite, and whether his 1963 frostbite aggravated or accelerated the disease changes caused by diabetes and/or vascular disease.  To the extent possible, the contribution of each etiological factor toward the Veteran's current state should be quantified.  All test and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The claims folder must be made available to the examiner for review before the examination.  The complete rationale for all conclusions rendered should be fully explained.

3.  After the development requested above has been completed, to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


